Judgment unanimously affirmed. Memorandum: Defendant has failed to preserve his argument that the court erred in refusing to suppress the victim’s in-court identification because the People failed to "present information” that the victim had viewed defendant after the robbery but before the photo array, and we decline to reach it in the interest of justice (CPL 470.15 [6] [a]). Nor was defendant denied his right to a speedy trial pursuant to CPL 30.30. The People announced readiness at arraignment and there is no proof that they were not actually ready for trial at that time (cf., People v Kendzia, 64 NY2d 331, 337-338). We cannot review the court’s CPL article 440 order because defendant failed to obtain leave to appeal. (Appeal from judgment of Niagara County Court, Hannigan, J.—robbery, second degree.) Present—Dillon, P. J., Boomer, Pine, Davis and Lowery, JJ.